564 So. 2d 1043 (1990)
Ex parte Kenneth Joseph FORTIER, Jr.
Re Kenneth Joseph Fortier, Jr., alias
v.
State.
89-1072.
Supreme Court of Alabama.
June 22, 1990.
Charles M. Law, Montgomery, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 564 So. 2d 1041.
ALMON, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HORNSBY, C.J., and MADDOX, ADAMS and STEAGALL, JJ., concur.